
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 668
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mr. Jackson of
			 Illinois submitted the following resolution; which was referred to
			 the Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring the life, contributions, and
		  achievements of Koko Taylor and expressing the condolences of the House of
		  Representatives on her passing.
	
	
		Whereas Koko Taylor was born in a sharecropper's cabin
			 outside Memphis, Tennessee, on September 28, 1928;
		Whereas as a child, Ms. Taylor was encouraged by her
			 father to perform gospel music;
		Whereas at 18, Ms. Taylor and her future husband, the late
			 Robert Pop Taylor, moved to Chicago where she first started as a
			 housekeeper, then moved on to the South Side of Chicago's lively club scene to
			 perform with legendary blues musicians;
		Whereas Ms. Taylor's 1965 signature hit Wang Dang
			 Doodle sold over 1,000,000 copies and launched her into blues
			 stardom;
		Whereas Ms. Taylor's bandleader status and powerful voice
			 in a male-dominated blues music era broke down many barriers for female artists
			 who followed;
		Whereas Ms. Taylor has been awarded 29 Blues Music Awards,
			 a record number of awards for a blues artist;
		Whereas Ms. Taylor was the recipient of the National
			 Endowment of the Arts Heritage Fellowship Award, among the highest honors given
			 to an American artist;
		Whereas Ms. Taylor was the winner of a 1984 Grammy Award
			 for her contribution to the compilation album Blues Explosion
			 and was a Grammy Award nominee for 8 of her solo blues albums;
		Whereas Ms. Taylor's powerhouse vocals, critical acclaim,
			 and widespread commercial success earned her induction into the Blues Hall of
			 Fame in 1997 and the Blues Foundation Lifetime Achievement Award in
			 1999;
		Whereas Ms. Taylor's superior talent and status as
			 The Queen of Blues has earned her appearances in film,
			 television, and print media both domestically and internationally;
		Whereas Ms. Taylor has been deemed one of the great female
			 blues singers of her generation and has influenced musicians across all genres
			 and generations; and
		Whereas Ms. Taylor founded the Koko Taylor Celebrity Aid
			 Foundation, providing social services to the arts and entertainment industry,
			 helping educate artists and entertainers about their rights in the industry:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors Koko Taylor for her significant
			 contributions to both blues music and the entertainment industry as a whole,
			 for serving as an influence and inspiration to future generations of musicians,
			 and for bringing joy to millions of people around the world; and
			(2)expresses profound
			 sorrow at the death of Koko Taylor and condolences to her family, friends, and
			 colleagues.
			
